DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/11/2022 is acknowledged and entered by the Examiner. No claim has been amended. Claims 1-14 are currently pending in the instant application.  
The rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Jian (CN 104761563 A) is withdrawn in view of Applicant’s remark. Namely, the selection of R4 and R7 from formula I of Jian to be cyano group along with R1, R2, R3, R5, R6 and R8 to be selected from substituent groups that meet X, Y, and R of formula I as recited in claims 1-3 would not have been obvious.
Examiner’s Statement of Reason for Allowance
Claims 1-14 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 08/11/2022, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or render obvious a bis(2-oxoindolin-3ylidene) benzodifurandione dicyanide or a derivative consisting of a formula as recited in claims 1-3. Therefore, claims 1-3 are allowable over the prior art of record. Claims 4-14 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761